DETAILED ACTION

Claim Objections
Claim 1 and 4 are objected to because of the following informalities: 
Referring to claim 1, the preamble having “a wire harness comprising” is misleading or improper because claim is not only discloses the wire harness bur also discloses connector, housing of a device and terminal.
Examiner suggests to use such as a wire harness connection assembly instead of a wire harness.

Referring to claim 4, the limitation “wherein the separated portions are press-fixed to the terminal in a pre-molded state” is unclear in definite.
It is not clear what is pre-molded state and what part or portion is pre-molded because terminal and shields are made prior to the separated portions are press-fixed to the terminal. 
Note: the structure is what it is as final structure, not how it made by different steps or process. Structure of wiring harness done prior to final structure in intermediate steps, may be removed or not exist same way in the final structure. And same structure can be made by different ways or processes.

  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (US6129581, hereinafter Lee).

Referring to claim 1, Lee discloses a wire harness (see figures 2-7) comprising: 
a plurality of shielded conductive paths (42a, 42b) including a plurality of wire bundles composed of a plurality of wires (422a and 422b), and 
a plurality of shields that are composed of braided wires in which electrically conductive wires are braided into tubular shapes (shielding meshes 421a and 421b in figure 3), and that individually encase the plurality of wire bundles (shielding meshes 421a and 421b in figure 3 individually encase 422a and 422b); and 
a connector (5 in figure 5) into which the plurality of shielded conductive paths are inserted (42a, 42b), the connector being configured to be attached to a housing of a device (the connector intended to be attached housing of 53), 
wherein the shields (shielding meshes 421a and 421b) include tubular bodies that encase the wire bundles (tabular bodies of 421a and 421b encases 422a and 422b, see figure 3), and separated portions that extend separated from the wire (separated portion of 421a and 421b separated from 422a and 422b), and the separated portions of the plurality of shields are grouped together (separated portion of 421a and 421b are grouped together in figure 5) .  

Referring to claim 2, Lee discloses the wire harness according to claim 1, wherein a terminal is fixed to the separated portions (terminal 3 is fixed to separate portion of 421a and 421b in figure 5).  

Referring to claim 3, Lee discloses the wire harness according to claim 2, wherein the separated portions are press-fixed to the terminal in a pre-molded state (terminal 3 is fixed to separated portions of 421a and 421b wherein terminal 3 and/or separated portions of 421a and 421b made prior to fixed to terminal in figure 5; the structure what it is as final structure, not how it’s made by different processes such as molding, fusing, casting, bonding).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of O’Sullivan et al. (US5711686, hereinafter O’Sullivan). 

Referring to claim 4, Lee discloses the wire harness according to 1 wherein the separated portions are provided inside of the housing (separated portions of 421a and 421b are in the housing in figure 7), and -3-New U.S. Patent Application the separated portions of the plurality of shields that are grouped together (separated portions of 421a and 421b are grouped together) in the housing (the housing of 53)

Lee fails to disclose the plurality of shields are grounded.
O’Sullivan discloses the plurality of shields are grounded (shields 62 are grounded by ground terminal having 42 and 52 in figure 11).

It would have been obvious to ordinary skill in the art before the effective filing date of claimed invention to modify the wire harness of Lee to have terminal connected to shield as ground terminal as taught by O’Sullivan in order to have uniform or same grounding along the shield wires to have stable cross talk, and to prevent damage to inner conductors and cables during short circuit or lighting by passing excess heat or current to the ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/Examiner, Art Unit 2847